DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: Claims 1-11 a system, claims 12-18 a method and claims 20 is a media. Thus, each independent claim, on its face is directed to one of the statutory categories of 35 U.S.C. 101. However, the claims 1-20 rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 2A: Prong 1: Independent claims 1, 12 and 20 recite, in part, a method, a computer readable medium and system for performing the act of receiving from a third party a bulk repression of textual search queries, in response receiving the bulk repression of textual search queries, detecting and removing non-conforming textual search queries , textual search and duplicate copy , that content (i) non-alphanumeric characters (ii) more than a threshold number of character or (ii) duplicated copies of one or more other entries in the textual search queries, and generating using conforming textual search queries for establishing paid search advertising for the particular website , transmitting at least one file establishing the paid search advertising 

Step2A- Prong 2: This judicial exception is not integrated into a practical application because the only additional elements: computing device for detecting and removing the received bulk representation of textual search queries for generating online advertising information and transmitting to a search engine device and database for recording for establishing paid search advertising. The computing  device, database and search engine device are recited at a high level of generality (Le., as a general means of transmitting received data based on detected and removed and generated step), and amounts to mere data gathering , which is a form of significant extra-solution activity.   The computing devices that performs detecting and removing and generating step is also recited data high level of generality, and merely automates the comparison step.   Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computing devices, database and search engine device). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the computing devices, database and search engine device). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Step 2B: As discussed with respect to Step 2A Prong, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis apples here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. 
Here, the receiving and transmitting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 

The background of the example does not provide any indication that the computer components (i.e., search engine) is anything other than a generic, off the- shelf computer component, and the Symantec, TLL, and OFP Techs. court decisions cited in MPEP 2106.05(d)(II) indicates that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Dependent claims 2-11, 13-19, these claims recited limitation and further define the abstract idea noted in claims 1 and 12.  In addition, they recites the additional elements of receiving and transmitting to and from internet search engine.   The internet search engine in both steps is recited at a high-level of generality such that it amount no more than mere instruction to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dandekar et al (US Pub., 7,921,097 B1) in view of Bareket et al (US Pub.,  No., 2015/0370839 B1)

With respect to claim 1, Dandekar a system comprising: 
a web site configured to provide a web page by way of which users of the web site can enter textual search queries (Fig. 2, and Col. 4, lines 27-57, discloses website 204..,  a web browser 216 on the client 214 may be used to view web pages 208 from web site 204 by requesting a web pages using a descriptive URL 206 [enter textual search queries].., search engine 212 operate to search and index content on the web in order to facilitate user finding relevant web pages ) ; 
(Fig. 2, server 202 and Fig. 10, discloses computer system 1001) configured to: 
(a) receive a plurality of the textual search queries that were entered into the web site (Fig. 4, 402 and Col. 5, lines 54-63 discloses   web page content is obtained , web content may include descriptive words and terms [plurality of textual search queries]) , 
(b) generate a set of conforming textual search queries (Col. 1, lines 26-34 discloses the list of search results provided by a search engine including RULs of web pages,  and Col. 5, lines 64-67, discloses a descriptive URL may be generated 404 based on the obtained webpage content and/or metadata and Col. 5, lines 1-11, discloses URL generated using filter rules and Col. 2, lines 20-27, discloses the RUL is generated based on the content of web pages, the URL is includes one or more tokens, the URL is limited to a token threshold, the token threshold is defined as maximum number of works in the URL..) , by removing, from the textual search queries
(i) one or more of the textual search queries that contain non-alphanumeric characters (Figs., 5- 7, 504, 606 and 704, discloses remove non-alphanumeric  characters , Col. 6, lines 22-25 discloses removing non-alphanumeric  characters .., and Col. 7, lines 26-31, discloses non-alphanumeric characters may be removed the descriptive  URL.., ) , 
(ii) one or more of the textual search queries that contain more than a threshold number of characters (Figs. 5-7, 506, 508, 608, 616 and 706, discloses remove commonly occurring words and 716 discloses remove single character and double character tokens and Col. 2, lines 28-35, discloses removing single-character and two-character tokes form the URL if he length of the URL exceed token threshold ..), and
 (iii) one or more of the textual search queries that are duplicates of another of the textual search queries (Figs. 5-7, 516, 622 and 716, discloses remove duplicate tokens and Col. 2, lines 28-35, disclose removing duplicate token from the URL) , 
(c) apply pre-defined transformation rules applying to the conforming textual search queries to create records respectively associated with the conforming textual search queries, (Col. 5, line 67 - Col. 6, lines 1-11, discloses filter rules [pre-defined transformation rules] .., filter rules may indicate the length of the descriptive URL, the quantity of terms used in the descriptive URLs, what there should be removed from the URL, what terms should be added to the URL[confirming textual search queries ] , etc…, and Col. 9, lines 54-59, discloses generic ladder steps across browser may be filter out 804  804 of the URL .., “subjects” =, “Genre”, etc..,), wherein a particular record in the records contains a particular conforming textual search query, a reference to the web page, and text describing a category of the particular conforming textual search query (Col. 3, lines 63-67 , discloses system and methods describe algorithm that generate descriptive uniform resource locater (URLs)  [web page, and test describing a category of ] with relevant keywords [confirming textual search query] while  and Col. 4, lines 1-8, discloses the descriptive URLs are pre-computed and stored in a location for future use and then fetched on the fly form the database…, system and method that generates descript URLs from relevant keyword my results in incremental traffic to the web page associated  with the description URLs from search entity leading high revenue [confirming textual search query]) and
  an Internet search engine configured (Col. 4, lines 48-57, discloses search engines 212 operate to search and index content on the web in order to facilitate user finding relevant web pages) to: 
display, in response to receiving a new search query that matches the particular conforming textual search query, the text describing the category of the particular conforming textual search query with an embedded link to the web site (Col. 4, lines 48-58, discloses using a system to generate descriptive URLs for search engine ranking by inserting keywords most relevant to the webpage into its URL which will most likely result in an inserting in ranking of the URL..).
Dandekar teaches the above elements including initialize descriptive URL based on title, remove non-alphanumeric characters, remove commonly occurring words, limit the descriptive URL to a token threshold, remove single characters and double character token, remove  single character and double character token remove duplicates token, weight tokens differently, remove least important tones as need  using hyphens as delimiters (Figure 5)  and the descriptive URLs may be computed as they are needed (e.g. “on the fly”).  In one embodiment, the descriptive URLs are per-computed and stored in a location for future use and then fetched on the fly from the database (Col. 4, lines 1-9).  Dandekar failed to teach the corresponding pre-computed and stored in a location for future use is transmitted to search engine as one or more files for subsequent command.
(paragraph [0012], discloses index serve implemented on attached storage (NAS) system, the file ... paragraph [0013],  disclose provides a collection of data and storing multiple files on the one or more storage devices, the file-level storage system is  configured to maintain one or more searchable indexes for the multiple files, each of the indexes indexing a respective key field) and receive the one or more files and a subsequent command (paragraph [0013], discloses upon receiving, from a computer in communication with the file-level storage system via a network, a search query[subsequent command] , the file based storage system is configured to identify, using the one or more searchable indexes one or more of the multiple files that match the search query and to convey the name and location if each of the identified files to the computer, thereby responding to the search query).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify pre-computed and stored in a location for future use of Dandekar with a feature of file indexing server of Bareket in order to enable users of networked computer to rapidly locate files stored in the file based storing system in a manner and speed similar to locating files and on a local storages device in the networked computer (see Bareket, paragraph [0013])

With respect to claim 2, Dandekar in view of Bareket teaches elements of claim 1, furthermore, Dandekar teaches the system, wherein the category of the particular conforming textual search query is based on a group name and a campaign name from a pre-defined (Col. 5, lines 8-12, discloses each category, one or more sub-categories may be crated, for example, books category may include sub-categories such as history, function technical, etc..,) and campaign names, and wherein the group name is a sub-category of the campaign name in the pre-defined hierarchy (Col. 4, lines 64-67, discloses an online merchant’s web site 204 may offer many different product for sale .. web page may be proved for each product that is offed for sale .., product detail page).

With respect to claim 3, Dandekar in view of Bareket teaches elements of claim 2, furthermore, Dandekar teaches the system, wherein the computing device is further configured to:  wherein creating the  records comprises determining the category of the particular conforming textual search query based on the template as applied to the particular conforming textual search query(Col. 5, lines 6-17, discloses an online merchant’s web site may group the product the products that it offers for sale into general categories, such as books, electronic, clothing, sporting goods, etc., within the catory, one or more sub-categories may be created , e.g., book category may include subcategories ...).  Dandekar failed to teach the corresponding category is created based on a received a template for creation of the records, the template defining how to generate the campaign name and the group name.
However, Bareket receive a template for creation of the records, the template defining how to generate the campaign name and the group name (paragraphs [0059], discloses processor 86 creates one or more searchable indexes 82 for files, each of the index indexing a respective key field, each key filed comprises information such as a file name, file description, file type, a file creation date, a last file update date, etc., [template]).  Therefore, it would have been obvious 
With respect to claim 4, Dandekar in view of Bareket teaches elements of claim 1, furthermore, Dandekar teaches the system wherein the new search query matching the particular conforming textual search query comprises the match being an exact match or a broad match (Col. 4, liens 5-25 discloses generate descriptive URLs from relevant keywords .., generating a descriptive URL 108 for a web page based on content for the web page 102 or meta data about the web page 102) , and wherein the broad match includes misspellings, variations, and synonyms of words in the particular conforming textual search query (Col. 3, lines 49-58, discloses term determine and grammatical variants is use in an extremely broad sense).
With respect to claim 5, Dandekar in view of Bareket teaches elements of claim 1, furthermore, Dandekar teaches the system wherein the computing device is further configured to: place each of the textual search queries that were removed into a rejects file and transmit the rejects file to an entity associated with the web site (Col. 7, lines  36-41, discloses URL to a token threshold is that URLs that include more than 5-7 ten may appear to be spam and Col. 8, lines 1-6, discloses one reason that duplicate token may be removed is because duplicate token, to some search engines may appear to be spam [reject] ).
 	With respect to claim 6, Dandekar in view of Bareket teaches elements of claim 1, furthermore, Dandekar teaches the system wherein the computing device is further configured to:
 (Fig. 4, 402 and Col. 5, lines 54-63 discloses   web page content is obtained, web content may include descriptive words and terms [plurality of textual search queries] and Col. 13, lines 5-11, discloses various modification and changes and variation may be made in the arrangement, operation, details of embodiment); 
generate a set of updated conforming textual search queries (Col. 1, lines 26-34 discloses the list of search results provided by a search engine including RULs of web pages,  and Col. 5, lines 64-67, discloses a descriptive URL may be generated 404 based on the obtained webpage content and/or metadata and Col. 5, lines 1-11, discloses URL generated using filter rules and Col. 2, lines 20-27, discloses the RUL is generated based on the content of web pages, the URL is includes one or more tokens, the URL is limited to a token threshold, the token threshold is defined as maximum number of works in the URL.., and Col. 13, lines 5-11, discloses various modification and changes and variation may be made in the arrangement, operation, details of embodiment)  by removing, from the updated textual search queries, 
(i) one or more of the updated textual search queries that contain non-alphanumeric characters (Figs., 5- 7, 504, 606 and 704, discloses remove non-alphanumeric  characters , Col. 6, lines 22-25 discloses removing non-alphanumeric  characters .., and Col. 7, lines 26-31, discloses non-alphanumeric characters may be removed the descriptive  URL.., and Col. 13, lines 5-11, discloses various modification and changes and variation may be made in the arrangement, operation, details of embodiment) , 
(Figs. 5-7, 506, 508, 608, 616 and 706, discloses remove commonly occurring words and 716 discloses remove single character and double character tokens and Col. 2, lines 28-35, discloses removing single-character and two-character tokes form the URL if he length of the URL exceed token threshold .. and Col. 13, lines 5-11, discloses various modification),, and 
(iii) one or more of the updated textual search queries that are duplicates of another of the updated textual search queries(Figs. 5-7, 516, 622 and 716, discloses remove duplicate tokens and Col. 2, lines 28-35, disclose removing duplicate token from the URL and Col. 13, lines 5-11, discloses various modification) ; 
apply the pre-defined transformation rules to the updated conforming textual search queries to create updated records respectively associated with the updated conforming textual search queries(Col. 5, line 67 - Col. 6, lines 1-11, discloses filter rules [pre-defined transformation rules] .., filter rules may indicate the length of the descriptive URL, the quantity of terms used in the descriptive URLs, what there should be removed from the URL, what terms should be added to the URL[confirming textual search queries ] , etc…, and Col. 9, lines 54-59, discloses generic ladder steps across browser may be filter out 804  804 of the URL .., “subjects” =, “Genre”, etc.. and Col. 13, lines 5-11, discloses various modification and changes and variation may be made in the arrangement, operation, details of embodiment,).  
Dandekar teaches the above elements including initialize descriptive URL based on title, remove non-alphanumeric characters, remove commonly occurring words, limit the descriptive URL to a token threshold, remove single characters and double character token, remove  single 
However, Bareket teaches transmit, to the Internet search engine, one or more updated files containing the updated records  (paragraph [0012], discloses index serve implemented on an attached storage (NAS) system, the file ... paragraph [0013],  disclose provides a collection of data and storing multiple files on the one or more storage devices, the file-level storage system is  configured to maintain one or more searchable indexes for the multiple files, each of the indexes indexing a respective key field) ).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify pre-computed and stored in a location for future use of Dandekar with a feature of file indexing server of Bareket in order to enable users of networked computer to rapidly locate files stored in the file based storing system in a manner and speed similar to locating files and on a local storages device in the networked computer (see Bareket, paragraph [0013])
With respect to claim 7, Dandekar in view of Bareket teaches elements of claim 6, furthermore, Dandekar teaches the system  wherein the particular record is also in the updated records, and wherein reception of the one or more updated files containing the updated records and the particular record being in the updated records causes the Internet search engine to (Col. 5, lines 60-63, discloses web page content my include description words and terms describing a certain product being displayed on the web page , the web page may be a detail page, category page, list pate, etc., and  Col. 13, lines 5-11, discloses various modification and changes and variation may be made in the arrangement, operation, details of embodiment  ).
With respect to claim 8, Dandekar in view of Bareket teaches elements of claim 6, furthermore, Dandekar teaches the system wherein the particular record is not in the updated records and wherein reception of the one or more updated files containing the updated records (Col. 13, lines 5-11, discloses various modification and changes [updated] and variation may be made in the arrangement, operation, details of embodiment).  Dandekar filed to teach the particular record not being in the updated records causes the Internet search engine to stop displaying the text describing the category of the particular conforming textual search query with the embedded link to the web site.
However, Bareket the particular record not being in the updated records causes the Internet search engine to stop displaying the text describing the category of the particular conforming textual search query with the embedded link to the web site (Fig. 3, discloses update the indexes, search query received from a networked compute 108, NO, 104 any update [stop displying] and paragraph [0037], discloses newly created or updated file and folder).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the system of Dandekar with a comparison feature of Bareket in order to detect any update to any given file (see, Bareket paragraph [0061]).  
(Col. 5, lines 60-63, discloses web page content my include description words and terms describing a certain product being displayed on the web page , the web page may be a detail page, category page, list pate, etc., Col. 6, lines 1-11, discloses filter rules may include certain specifaion for the description URL and  Col. 13, lines 5-11, discloses various modification). Dandekar failed to teach transmitting of the one or more updated files containing the updated records occurs at least once per day.
Bareket teaches transmitting of the one or more updated files containing the updated records occurs at least once per day (paragraph [0028], discloses search indexer can be configure to index dat information (e.g., creation date, update date, access data ) for all type of files). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify pre-computed and stored in a location for future use of Dandekar with a feature of file indexing server of Bareket in order to enable users of networked computer to rapidly locate files stored in the file based storing system in a manner and speed similar to locating files and on a local storages device in the networked computer (see Bareket, paragraph [0013])
With respect to claim 10, Dandekar in view of Bareket teaches elements of claim 6, furthermore, Dandekar teaches the system   wherein the records and the updated records (Col. 13, lines 5-11, discloses various modification). Dandekar failed to teach the corresponding updated record each contain at least one million entries.
However, Bareket updated record each contain at least one million entries day (paragraph [0028], discloses search indexer can be configure to index dat information (e.g., creation date, update date, access data ) for all types of files [million entries]). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify pre-computed and stored in a location for future use of Dandekar with a feature of file indexing server of Bareket in order to enable users of networked computer to rapidly locate files stored in the file based storing system in a manner and speed similar to locating files and on a local storages device in the networked computer (see Bareket, paragraph [0013])
With respect to claim 11, Dandekar in view of Bareket teaches elements of claim 1, furthermore, Dandekar teaches the system further comprising: display, in response to receiving a further new search query that matches the particular conforming textual search query, the text describing the category of the particular conforming textual search query with the embedded link to the web site (Col. 11, lines 29-36, discloses the correct web page (i.e., the web page that used to be identified by the incoming RUL but that is new being identified by a new URL) is served up 910 for disply to the user). Dandekar failed to teach a second Internet search engine configured to: receive the one or more files and a further subsequent command.
However  Dandekar teaches receive the one or more files and a subsequent command (paragraph [0013], discloses upon receiving, from a computer in communication with the file-level storage system via a network, a search query[subsequent command] , the file based storage system is configured to identify, using the one or more searchable indexes one or more of the multiple files that match the search query and to convey the name and location if each of the identified files to the computer, thereby responding to the search query).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify pre-computed and stored in a location for future use of Dandekar with a feature of file indexing server of Bareket in order to enable users of networked computer to rapidly locate files stored in the file based storing system in a manner and speed similar to locating files and on a local storages device in the networked computer (see Bareket, paragraph [0013]).

With respect to claim 12, Dandekar a method comprising:
 receiving, by a computing device, a plurality of textual search queries that were entered into a web page of a web site by users of the web site (Fig. 4, 402 and Col. 5, lines 54-63 discloses   web page content is obtained , web content may include descriptive words and terms [plurality of textual search queries]); 
generating, by the computing device, a set of conforming textual search queries Col. 1, lines 26-34 discloses the list of search results provided by a search engine including RULs of web pages,  and Col. 5, lines 64-67, discloses a descriptive URL may be generated 404 based on the obtained webpage content and/or metadata and Col. 5, lines 1-11, discloses URL generated using filter rules and Col. 2, lines 20-27, discloses the RUL is generated based on the content of web pages, the URL is includes one or more tokens, the URL is limited to a token threshold, the token threshold is defined as maximum number of works in the URL..) by removing, from the textual search queries,
 (Figs., 5- 7, 504, 606 and 704, discloses remove non-alphanumeric  characters , Col. 6, lines 22-25 discloses removing non-alphanumeric  characters .., and Col. 7, lines 26-31, discloses non-alphanumeric characters may be removed the descriptive  URL.., ) , 
 (ii) one or more of the textual search queries that contain more than a threshold number of characters Figs. 5-7, 506, 508, 608, 616 and 706, discloses remove commonly occurring words and 716 discloses remove single character and double character tokens and Col. 2, lines 28-35, discloses removing single-character and two-character tokes form the URL if he length of the URL exceed token threshold ..), and 
(iii) one or more of the textual search queries that are duplicates of another of the textual search queries Figs. 5-7, 516, 622 and 716, discloses remove duplicate tokens and Col. 2, lines 28-35, disclose removing duplicate token from the URL); 
applying, by the computing device, pre-defined transformation rules to the conforming textual search queries to create records respectively associated with the conforming textual search queries Col. 5, line 67 - Col. 6, lines 1-11, discloses filter rules [pre-defined transformation rules] .., filter rules may indicate the length of the descriptive URL, the quantity of terms used in the descriptive URLs, what there should be removed from the URL, what terms should be added to the URL[confirming textual search queries ] , etc…, and Col. 9, lines 54-59, discloses generic ladder steps across browser may be filter out 804  804 of the URL .., “subjects” =, “Genre”, etc..,),wherein a particular record in the records contains a particular conforming textual search query, a reference to the web page, and text describing a category of  (Col. 3, lines 63-67 , discloses system and methods describe algorithm that generate descriptive uniform resource locater (URLs)  [web page, and test describing a category of ] with relevant keywords [confirming textual search query] while  and Col. 4, lines 1-8, discloses the descriptive URLs are pre-computed and stored in a location for future use and then fetched on the fly form the database…, system and method that generates descript URLs from relevant keyword my results in incremental traffic to the web page associated  with the description URLs from search entity leading high revenue [confirming textual search query]) ; and
  
Internet search engine causes the Internet search engine Col. 4, lines 48-57, discloses search engines 212 operate to search and index content on the web in order to facilitate user finding relevant web pages) to: 
display, in response to receiving a new search query that matches the particular conforming textual search query, the text describing the category of the particular conforming textual search query with an embedded link to the web site Col. 4, lines 48-58, discloses using a system to generate descriptive URLs for search engine ranking by inserting keywords most relevant to the webpage into its URL which will most likely result in an inserting in ranking of the URL..).
Dandekar teaches the above elements including initialize descriptive URL based on title, remove non-alphanumeric characters, remove commonly occurring words, limit the descriptive URL to a token threshold, remove single characters and double character 
However, Bareket teaches transmitting, by the computing device and to an Internet search engine, one or more files containing the records, (paragraph [0012], discloses index serve implemented on attached storage (NAS) system, the file ... paragraph [0013],  disclose provides a collection of data and storing multiple files on the one or more storage devices, the file-level storage system is  configured to maintain one or more searchable indexes for the multiple files, each of the indexes indexing a respective key field) and wherein reception of the one or more files and a subsequent command(paragraph [0013], discloses upon receiving, from a computer in communication with the file-level storage system via a network, a search query[subsequent command] , the file based storage system is configured to identify, using the one or more searchable indexes one or more of the multiple files that match the search query and to convey the name and location if each of the identified files to the computer, thereby responding to the search query).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify pre-computed and stored in a location for future use of Dandekar with a feature of file indexing server of Bareket in order to enable users of networked computer to rapidly 
With respect to claims 13, Dandekar in view of Bareket teaches elements of claim 12, furthermore, Dandekar teaches the method  wherein the category of the particular conforming textual search query is based on a group name and a campaign name from a pre-defined hierarchy of group names Col. 5, lines 8-12, discloses each category, one or more sub-categories may be crated, for example, books category may include sub-categories such as history, function technical, etc..,) and campaign names, and wherein the group name is a sub-category of the campaign name in the pre-defined hierarchy (Col. 4, lines 64-67, discloses an online merchant’s web site 204 may offer many different product for sale .. web page may be proved for each product that is offed for sale .., product detail page).
With respect to claims 14, Dandekar in view of Bareket teaches elements of claim 12, furthermore, Dandekar teaches the method   wherein the new search query matching the particular conforming textual search query comprises the match being an exact match or a broad match (Col. 4, liens 5-25 discloses generate descriptive URLs from relevant keywords .., generating a descriptive URL 108 for a web page based on content for the web page 102 or meta data about the web page 102)  and wherein the broad match includes misspellings, variations, and synonyms of words in the particular conforming textual search query (Col. 3, lines 49-58, discloses term determine and grammatical variants is use in an extremely broad sense).
With respect to claims 15, Dandekar in view of Bareket teaches elements of claim 12, furthermore, Dandekar teaches the method  further comprising: placing, by the computing  (Col. 7, lines  36-41, discloses URL to a token threshold is that URLs that include more than 5-7 ten may appear to be spam and Col. 8, lines 1-6, discloses one reason that duplicate token may be removed is because duplicate token, to some search engines may appear to be spam [reject] ).
With respect to claims 16, Dandekar in view of Bareket teaches elements of claim 12, furthermore, Dandekar teaches the method further comprising:
 receiving, by the computing device, a plurality of updated textual search queries that were entered into the web site by users of the web site (Fig. 4, 402 and Col. 5, lines 54-63 discloses   web page content is obtained, web content may include descriptive words and terms [plurality of textual search queries] and Col. 13, lines 5-11, discloses various modification and changes and variation may be made in the arrangement, operation, details of embodiment); 
generating, by the computing device, a set of updated conforming textual search queries (Col. 1, lines 26-34 discloses the list of search results provided by a search engine including RULs of web pages,  and Col. 5, lines 64-67, discloses a descriptive URL may be generated 404 based on the obtained webpage content and/or metadata and Col. 5, lines 1-11, discloses URL generated using filter rules and Col. 2, lines 20-27, discloses the RUL is generated based on the content of web pages, the URL is includes one or more tokens, the URL is limited to a token threshold, the token threshold is defined as maximum number of works in the URL.., and Col. 13, lines 5-11, discloses various modification and changes and variation may be made in the arrangement, operation, details of embodiment)   by removing, from the updated textual search queries  
 (Figs., 5- 7, 504, 606 and 704, discloses remove non-alphanumeric  characters , Col. 6, lines 22-25 discloses removing non-alphanumeric  characters .., and Col. 7, lines 26-31, discloses non-alphanumeric characters may be removed the descriptive  URL.., and Col. 13, lines 5-11, discloses various modification and changes and variation may be made in the arrangement, operation, details of embodiment) , 
,
 (ii) one or more of the updated textual search queries that contain more than the threshold number of characters (Figs. 5-7, 506, 508, 608, 616 and 706, discloses remove commonly occurring words and 716 discloses remove single character and double character tokens and Col. 2, lines 28-35, discloses removing single-character and two-character tokes form the URL if he length of the URL exceed token threshold .. and Col. 13, lines 5-11, discloses various modification),, and 
(iii) one or more of the updated textual search queries that are duplicates of another of the updated textual search queries (Figs. 5-7, 516, 622 and 716, discloses remove duplicate tokens and Col. 2, lines 28-35, disclose removing duplicate token from the URL and Col. 13, lines 5-11, discloses various modification) ; and
applying, by the computing device, the pre-defined transformation rules to the updated conforming textual search queries to create updated records respectively associated with the updated conforming textual search queries (Col. 5, line 67 - Col. 6, lines 1-11, discloses filter rules [pre-defined transformation rules] .., filter rules may indicate the length of the descriptive URL, the quantity of terms used in the descriptive URLs, what there should be removed from the URL, what terms should be added to the URL[confirming textual search queries ] , etc…, and Col. 9, lines 54-59, discloses generic ladder steps across browser may be filter out 804  804 of the URL .., “subjects” =, “Genre”, etc.. and Col. 13, lines 5-11, discloses various modification and changes and variation may be made in the arrangement, operation, details of embodiment,).  
Dandekar teaches the above elements including initialize descriptive URL based on title, remove non-alphanumeric characters, remove commonly occurring words, limit the descriptive URL to a token threshold, remove single characters and double character token, remove  single character and double character token remove duplicates token, weight tokens differently, remove least important tones as need  using hyphens as delimiters (Figure 5)  and the descriptive URLs may be computed as they are needed (e.g. “on the fly”).  In one embodiment, the descriptive URLs are per-computed and stored in a location for future use and then fetched on the fly from the database (Col. 4, lines 1-9).  Dandekar failed to teach the corresponding pre-computed and stored in a location for future use transmitting, to the Internet search engine, one or more updated files containing the updated records.
However, Bareket teaches transmitting, by the computing device and to the Internet search engine, one or more updated files containing the updated records (paragraph [0012], discloses index serve implemented on an attached storage (NAS) system, the file ... paragraph [0013],  disclose provides a collection of data and storing multiple files on the one or more storage devices, the file-level storage system is  configured to maintain one or more searchable indexes for the multiple files, each of the indexes indexing a respective key field) ).  Therefore, it 
 With respect to claims 17, Dandekar in view of Bareket teaches elements of claim 12, furthermore, Dandekar teaches the method wherein the receiving of the plurality of the updated textual search queries, the generating of the set of the updated conforming textual search queries, the applying of the pre-defined transformation rules to the updated conforming textual search queries ((Col. 5, lines 60-63, discloses web page content my include description words and terms describing a certain product being displayed on the web page , the web page may be a detail page, category page, list pate, etc., Col. 6, lines 1-11, discloses filter rules may include certain specifaion for the description URL and  Col. 13, lines 5-11, discloses various modification). Dandekar failed to teach transmitting of the one or more updated files containing the updated records occurs at least once per day.
Bareket teaches transmitting of the one or more updated files containing the updated records occurs at least once per day (paragraph [0028], discloses search indexer can be configure to index dat information (e.g., creation date, update date, access data ) for all type of files). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify pre-computed and stored in a location for future use of Dandekar with a feature of file indexing server of Bareket in order to enable users of networked computer to rapidly locate files stored in the file based storing system in a manner and speed similar to 

With respect to claims 18, Dandekar in view of Bareket teaches elements of claim 12, furthermore, Dandekar teaches the method wherein the records and the updated records (Col. 13, lines 5-11, discloses various modification). Dandekar failed to teach the corresponding updated record each contain at least one million entries.
However, Bareket updated record each contain at least one million entries day (paragraph [0028], discloses search indexer can be configure to index dat information (e.g., creation date, update date, access data ) for all types of files [million entries]). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify pre-computed and stored in a location for future use of Dandekar with a feature of file indexing server of Bareket in order to enable users of networked computer to rapidly locate files stored in the file based storing system in a manner and speed similar to locating files and on a local storages device in the networked computer (see Bareket, paragraph [0013]).
With respect to claims 19, Dandekar in view of Bareket teaches elements of claim 12, furthermore, Dandekar teaches the method further comprising:  display, in response to receiving a further new search query that matches the particular conforming textual search query, the text describing the category of the particular conforming textual search query with a further embedded link to the web site (Col. 11, lines 29-36, discloses the correct web page (i.e., the web page that used to be identified by the incoming RUL but that is new being identified by a new URL) is served up 910 for disply to the user). Dandekar failed to teach a second Internet search engine configured to: transmitting, by the computing device and to a second Internet search engine, the one or more files containing the records, wherein reception of the one or more files and a further subsequent command by the second Internet search engine causes the second Internet search engine.
However  Dandekar teaches transmitting, by the computing device and to a second Internet search engine, the one or more files containing the records, wherein reception of the one or more files and a further subsequent command by the second Internet search engine causes the second Internet search engine (paragraph [0013], discloses upon receiving, from a computer in communication with the file-level storage system via a network, a search query[subsequent command] , the file based storage system is configured to identify, using the one or more searchable indexes one or more of the multiple files that match the search query and to convey the name and location if each of the identified files to the computer, thereby responding to the search query).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify pre-computed and stored in a location for future use of Dandekar with a feature of file indexing server of Bareket in order to enable users of networked computer to rapidly locate files stored in the file based storing system in a manner and speed similar to locating files and on a local storages device in the networked computer (see Bareket, paragraph [0013]).
	With respect to claim 20, Dandekar article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing device, cause the computing device to perform operations comprising: 
 (Fig. 4, 402 and Col. 5, lines 54-63 discloses   web page content is obtained , web content may include descriptive words and terms [plurality of textual search queries]); 
generating, by the computing device, a set of conforming textual search queries Col. 1, lines 26-34 discloses the list of search results provided by a search engine including RULs of web pages,  and Col. 5, lines 64-67, discloses a descriptive URL may be generated 404 based on the obtained webpage content and/or metadata and Col. 5, lines 1-11, discloses URL generated using filter rules and Col. 2, lines 20-27, discloses the RUL is generated based on the content of web pages, the URL is includes one or more tokens, the URL is limited to a token threshold, the token threshold is defined as maximum number of works in the URL..) by removing, from the textual search queries,
(i) one or more of the textual search queries that contain non-alphanumeric characters (Figs., 5- 7, 504, 606 and 704, discloses remove non-alphanumeric  characters , Col. 6, lines 22-25 discloses removing non-alphanumeric  characters .., and Col. 7, lines 26-31, discloses non-alphanumeric characters may be removed the descriptive  URL.., ) , 
 (ii) one or more of the textual search queries that contain more than a threshold number of characters Figs. 5-7, 506, 508, 608, 616 and 706, discloses remove commonly occurring words and 716 discloses remove single character and double character tokens and Col. 2, lines 28-35, discloses removing single-character and two-character tokes form the URL if he length of the URL exceed token threshold ..), and 
 Figs. 5-7, 516, 622 and 716, discloses remove duplicate tokens and Col. 2, lines 28-35, disclose removing duplicate token from the URL); 
applying, by the computing device, pre-defined transformation rules to the conforming textual search queries to create records respectively associated with the conforming textual search queries Col. 5, line 67 - Col. 6, lines 1-11, discloses filter rules [pre-defined transformation rules] .., filter rules may indicate the length of the descriptive URL, the quantity of terms used in the descriptive URLs, what there should be removed from the URL, what terms should be added to the URL[confirming textual search queries ] , etc…, and Col. 9, lines 54-59, discloses generic ladder steps across browser may be filter out 804  804 of the URL .., “subjects” =, “Genre”, etc..,),wherein a particular record in the records contains a particular conforming textual search query, a reference to the web page, and text describing a category of the particular conforming textual search query (Col. 3, lines 63-67 , discloses system and methods describe algorithm that generate descriptive uniform resource locater (URLs)  [web page, and test describing a category of ] with relevant keywords [confirming textual search query] while  and Col. 4, lines 1-8, discloses the descriptive URLs are pre-computed and stored in a location for future use and then fetched on the fly form the database…, system and method that generates descript URLs from relevant keyword my results in incremental traffic to the web page associated  with the description URLs from search entity leading high revenue [confirming textual search query]) ; and
  
 Col. 4, lines 48-57, discloses search engines 212 operate to search and index content on the web in order to facilitate user finding relevant web pages) to: 
display, in response to receiving a new search query that matches the particular conforming textual search query, the text describing the category of the particular conforming textual search query with an embedded link to the web site Col. 4, lines 48-58, discloses using a system to generate descriptive URLs for search engine ranking by inserting keywords most relevant to the webpage into its URL which will most likely result in an inserting in ranking of the URL..).
Dandekar teaches the above elements including initialize descriptive URL based on title, remove non-alphanumeric characters, remove commonly occurring words, limit the descriptive URL to a token threshold, remove single characters and double character token, remove  single character and double character token remove duplicates token, weight tokens differently, remove least important tones as need  using hyphens as delimiters (Figure 5)  and the descriptive URLs may be computed as they are needed (e.g. “on the fly”).  In one embodiment, the descriptive URLs are per-computed and stored in a location for future use and then fetched on the fly from the database (Col. 4, lines 1-9).  Dandekar failed to teach the corresponding pre-computed and stored in a location for future use is transmitted to search engine as one or more files for subsequent command.
However, Bareket teaches transmitting, by the computing device and to an Internet search engine, one or more files containing the records, , (paragraph [0012], discloses index serve implemented on attached storage (NAS) system, the file ... paragraph [0013],  disclose provides a collection of data and storing multiple files on the one or more storage devices, the file-level storage system is  configured to maintain one or more searchable indexes for the multiple files, each of the indexes indexing a respective key field) and wherein reception of the one or more files and a subsequent command by the Internet search engine causes the Internet search engine to (paragraph [0013], discloses upon receiving, from a computer in communication with the file-level storage system via a network, a search query[subsequent command] , the file based storage system is configured to identify, using the one or more searchable indexes one or more of the multiple files that match the search query and to convey the name and location if each of the identified files to the computer, thereby responding to the search query).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify pre-computed and stored in a location for future use of Dandekar with a feature of file indexing server of Bareket in order to enable users of networked computer to rapidly locate files stored in the file based storing system in a manner and speed similar to locating files and on a local storages device in the networked computer (see Bareket, paragraph [0013])
The flowing prior arts applied in this office actions: 
Dandekar et al (US Pub., 7,921,097 B1) discloses a method for generating a Uniform Resource Locator (URL) is described. Content associated with a web page is obtained. A URL is generated based on the content of the web page

Bareket et al (US Pub., No., 2015/0370839 B1) discloses methods, computing systems and computer program products implement embodiments of the present invention that include storing multiple files to a file-level storage system that includes one or more storage devices, and maintaining, by the file-level storage system, one or more searchable indexes for the multiple files, each of the indexes indexing a respective key field.



 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682